Exhibit 99.1 Foresight Energy LP Announces Second Quarter 2015 Results Second Quarter 2015 Highlights: · Sales volumes increased to 5.6 million tons contributing to total revenues of $251.2 million and Adjusted EBITDA of $103.5 million · Announced quarterly cash distribution of $0.38 per unit · Further improved liquidity by amending its credit facility · Maintaining focus on delivering synergies as part of the Murray Energy Corporation transaction by lowering SG&A, improving Foresight’s coststructure and reducing capital spending ST. LOUIS, Missouri—(BUSINESS WIRE)—July 30, 2015—Foresight Energy LP (NYSE: FELP) today reported sales volumes of 5.6 million tons, total revenues of $251.2 million and Adjusted EBITDA of $103.5 million for the quarter ended June 30, 2015.Net loss attributable to limited partner units amounted to $(25.4) million or $(0.20) per unit, which includes $(12.3) million, or $(0.09) per unit, of transition and reorganization costs related to the transaction with Murray Energy Corporation. “The second quarter was significant for Foresight as we announced the transaction with Murray Energy Corporation and made considerable progress in transitioning and reorganizing our operations to begin taking advantage of significant synergies between these two leading coal producers," said Robert D. Moore, Foresight’s President and Chief Executive Officer. "This transaction creates a pipeline of productive coal assets that can support Foresight’s ability to generate cash flow and bolster its growth in spite of the challenging coal markets.” Foresight also announced that the Board of Directors of its General Partner approved a quarterly cash distribution of $0.38 per unit, an annualized rate of $1.52 per unit.This distribution represents an increase of 2.7% from the prior distribution and a 12.6% increase over the minimum quarterly distribution of $0.3375 per unit established at the time of its IPO.The distribution is payable on August26,2015 for unitholders of record on August 14, 2015. Consolidated Financial Results
